UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 4, 2013 Orchid Island Capital, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 001-35236 27-3269228 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (772) 231-1400 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On November 4, 2013, Orchid Island Capital, Inc. (the “Company”) issued the press release attached hereto as Exhibit 99.1 announcing the Company’s results of operations for the period ended September 30, 2013. The information furnished under this “Item 2.02 Results of Operations and Financial Condition,” including the exhibit related hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any disclosure document of the Company, except as shall be expressly set forth by specific reference in such document. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits Press Release dated November 4, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 6, 2013 ORCHID ISLAND CAPITAL, INC. By: /s/ Robert E. Cauley Robert E. Cauley Chairman and Chief Executive Officer
